Citation Nr: 9920488	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for bilateral hammer 
toe deformities, with bunions and blisters. 

3.  Entitlement to service connection for circulatory 
problems of the lower extremities. 

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.   He also served with the Army Reserve from 
February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1991 and March 1992 
determinations of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

The only service medical records received from the National 
Personnel Records Center were the veteran's February 1974 
enlistment examination report and associated report of 
medical history, a January 1978 Army Reserve quadrennial 
physical examination report and report of medical history, a 
1978 audiogram, and an immunization record.  Thus, the 
veteran's service medical records do not appear to be 
complete.  In September 1994, the Board remanded the case for 
further development, to include obtaining any additional 
service medical records.  

In November 1994, the 383d Quartermaster Battalion confirmed 
that the veteran had been a reservist member of that command 
from February 1976 to February 1977.  That same month, the 
900th Quartermaster Company confirmed that the veteran had 
been a reservist member of that command from February 1977 to 
February 1980.  In response to a March 1995 request from the 
RO for the veteran's service medical records the 900th 
Quartermaster Company indicated in April 1995, that the 
veteran had been transferred to the IRR Control Group some 
time ago and that no files were kept at the unit after one 
year after a transfer or discharge of a soldier.  In May 
1995, the National Personnel Records Center reported that no 
additional service medical records were on file.  That same 
month, in response to a request for records, the 383d 
Quartermaster Battalion indicated that the veteran was not 
currently in that unit.  

According to a February 1996 report of contact with the 900th 
Quartermaster Company, the RO was advised that the veteran's 
Army Reserve records should have been sent to the Army 
Reserve Personnel Center (ARPERCEN) when he was assigned to 
the IRR.  In February and April 1996, the RO requested the 
veteran's service medical records, noting that he was in the 
IRR.  The request was addressed to Code 11 (ARPERCEN).  In 
September 1997, an e-mail from VBASLOURMC noted that there 
were no additional service medical records in the file at 
"code 13."  Thus, it is unclear whether there was a search 
for the veteran's service medical records at ARPERCEN.  While 
the Board is aware that records are to be transferred from 
Code 11 to Code 13 upon completion of any reserve obligation, 
the possibility that the veteran's records were not 
transferred must be considered.  It was also noted that all 
service medical records were sent to the RO in Waco, Texas in 
October 1984.  In November 1997, a NA Form 13042 was 
submitted in which the veteran alleged that he had treatment 
for his foot problems at various military facilities.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that there is 
some duty to assist a claimant in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), wherein the Court found that 
there was a duty to further assist in the development of 
evidence only when the veteran has reported the existence of 
evidence which could serve to cause his claim to be well-
grounded.  The duty to

assist includes obtaining treatment records from facilities 
where the veteran indicated that he was treated during 
service.  Sheed v. Derwinski, 2 Vet. App. 255, 259 (1992).  
Therefore, further development with regard to obtaining 
service medical records is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, a lay statement on the issues of continuity of 
pain since service and observable flatness of feet is 
competent evidence.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).
 
In light of the above, this case is REMANDED to the RO for 
the following:

1.  The RO must specifically request the 
veteran's complete service medical 
records (active duty and reserve) from 
the ARPERCEN, Code 11.  The RO should 
also request that ARPERCEN reply in 
writing if there are no  records.  
Depending on the answer from ARPERCEN, 
any additional development should be 
undertaken to obtain the records.

2.  After the development requested has 
been completed to the extent possible, 
the RO should review the case, 
determining whether additional 
development is necessary if any of the 
claims are found to be well grounded.  
Any such additional development should be 
undertaken.  The claims should then be 
readjudicated, with consideration of 
38 U.S.C.A. §§ 1111, 1137, 1153 (West 
1991) and 38 C.F.R. §§ 3.304 and 3.306 
(1998), as applicable.   If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


